ROSE, Justice, specially
concurring.
While I agree that the district court’s judgment must be reversed, the majority opinion leaves with me certain unresolved problems in the construction of § 41-7-403, W.S.1977. The reason for this may be the failure of the appellees to adequately frame their issues on appeal. I agree with the majority that, contrary to the appellees’ stated position, the “minimum annual assessment” proviso in the statute does not require an apportionment of current expenses thereunder on the basis of irrigable acreage. I would question, however, the manner in which the irrigation district applied the minimum assessment in this case.
The majority correctly compares the minimum assessment, allowed by the statute, to customary utility charges. It fails, however, to fully apply the analogy to the irrigation district. Here, the irrigation district imposed the minimum assessment in addition to the irrigable-acreage assessment. The district established a base charge per irrigable acre, and then determined the amount still needed to balance its budget. This additional dollar-requirement became the basis for the minimum assessment. It is conceivable, under this approach, that the district set the irrigable-acreage assessment at a low rate and placed primary reliance on the minimum assessment. I cannot believe that the legislature intended the minimum-assessment proviso to be used in such a manner, since it would frustrate the underlying irrigable-acre approach. More reasonable would be a conclusion that the legislature intended the minimum assessment to be established in a manner consistent with the way charges are imposed by other utilities. Under those circumstances, the charge would be a lesser-included component of the overall charge, not an add-on, make-up-for-deficits charge. I do not want my agreement with the majority’s disposition to embrace an approval of the district’s method of additionally assessing landowners with a so-called “minimum assessment” which is, in reality, no minimum at all.